Citation Nr: 1205876	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bladder cancer.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar degenerative disc disease status post lumbar fusion and laminectomy.  

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1968.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued in March 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Concerning the Veteran's claimed hearing loss disorder, throughout the appeal the issue has been developed as entitlement to service connection for "bilateral" hearing loss.  For the reasons that follow, the claimed disorder has been described as reflected on the title page of this decision.  

In September 2011, the RO increased the evaluation assigned for the Veteran's service-connected headaches disorder to 10 percent, effective from July 22, 2008.  In September 2010, when service connection was first granted for this disorder, a zero percent rating, effective from July 22, 2008, had been assigned.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, his case remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A video conference hearing was held in January 2012, with the Veteran sitting at Sacramento, CA, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran has right ear hearing loss which is related to active service.

2.  There is no competent or credible evidence of a nexus between the post service diagnosis of a left ear hearing loss disability and service, to include manifestations of sensorineural hearing loss within one year following discharge from service.

3.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to active service.

4.  Resolving reasonable doubt in favor of the Veteran, he incurred bladder cancer as a result of his active duty military service.

5.  Resolving reasonable doubt in favor of the Veteran, he incurred a neck disability as a result of his active duty military service.

6.  Throughout the course of this appeal, the Veteran's lumbar spine disability has not been shown to be productive of an actual limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks; or a separately ratable lumbar spine neurological impairment. 

7.  Throughout the course of this appeal, the Veteran's headaches have been shown to occur very frequently, and be completely prostrating and prolonged so as to cause severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  A left ear hearing loss disability was not incurred in or aggravated by active service and a sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

4.  Bladder cancer was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

5.  A neck disorder was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

6.  The criteria for an initial evaluation in excess of 20 percent for the service-connected lumbar degenerative disc disease status post lumbar fusion and laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

7.  The criteria are met for a 50 percent initial rating for the service-connected headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claims now before the Board, seeking service connection for bilateral hearing loss, tinnitus, and bladder cancer, the Veteran was provided notice that met these requirements in a letter dated in November 2007.  This letter met the timing requirement as it was sent before the claims were adjudicated by the RO in March 2008.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Service connected comp," provided to the Veteran complied with some of the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  regarding VA's duty to notify.  The November 2007 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  Concerning the currently claim seeking service connection for a neck disorder, notice was provided to the Veteran in a May 2009 letter.  

As the Board's decision to grant service connection for right ear hearing loss, tinnitus, bladder cancer, and for a neck disorder herein constitutes a complete grant of these specific benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

VA examinations were obtained with regard to the claims for service connection in December 2007 (bilateral hearing loss and tinnitus) and August 2010 (bladder cancer and neck disorder).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2007 and August 2010 VA examinations and opinions obtained in this case are adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file.  The examinations considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record - including private medical examination findings included as part of an October 2009 letter from Dr. A.H. -- to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to claims for increased disability ratings for the Veteran's service-connected headaches and low back disorders, in this case, because service connection, an initial rating, and effective dates have been assigned for the service-connected disabilities now addressed on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases where the Veteran then files a Notice of Disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a Statement of the Case (SOC) in September 2011 following receipt of the Veteran's October 2010 NOD.  The SOC included language from the pertinent regulation involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Therefore, all notice requirements with regard to the appeal of the denial of these benefits have been met.  

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the Veteran in obtaining service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In addition, the Veteran was afforded VA examinations with respect to the initial increased rating issues on appeal in August 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the headache and low back disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his increased rating claims has been satisfied.

The claimant was provided the opportunity to present pertinent evidence, he has provided hearing testimony, and several examinations have been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in January 2012 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Laws and Regulations

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54  . 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Concerning the claim here seeking service connection for hearing loss, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In addition, the director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997). 

The RO granted service connection for lumbar degenerative disc disease status post lumbar fusion and laminectomy in September 2010.  A 20 percent disability rating was assigned, effective from July 22, 2008.  The RO utilized Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease. 

For the service-connected lumbar spine disability, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.  Here, ankylosis of the thoracolumbar spine is clearly not shown. 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome because the Veteran's service-connected lumbar disease included degenerative disc disease.  However, there is no evidence that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome of at least four weeks during the past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  In fact, in the course of his August 2010 VA examination the Veteran denied ever having been prescribed bed rest by a physician.

The RO also granted service connection for headaches in September 2010.  A zero percent, noncompensable, disability rating was assigned, effective from July 22, 2008.  The RO utilized Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  Later, in September 2011, and in the course of the appeal, the rating was increased to 10 percent.  The effective date remained the same.  

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.  

Factual Background

The service treatment records show that at a July 1948 enlistment examination no defects were reported.  Bilateral hearing findings were reflected as "15/15"; it was not reported whether this was on spoken or whispered voice testing.  A July 1957 Air Force reenlistment examination shows that clinical evaluation of the Veteran was normal.  Whispered and spoken voice audio testing was 15/15.  This (15/15) is considered a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990).  An August 1959 United States Air Force hospital record shows the Veteran reported a broken urine stream three days earlier.  An October 1959 United States Air Force hospital record shows a finding of left ear otitis media; the Veteran was reported to have had a cold for several days.  

A March 1961 Extension of Enlistment examination report shows that clinical evaluation of the Veteran was, for the disorders now on appeal, normal.  

A March 1962 health record shows that the Veteran complained of post occipital headaches worsening over the past week.  He also provided a history of cervical trauma occurring one year ago without apparent sequelae.  A March 1962 X-ray report shows that the Veteran had a one year history of neck trauma.  The findings showed no evidence of fracture, dislocation or other abnormal change of the osseous structures or joint spaces.  

An April 1963 health record shows that the Veteran reported incurring a head injury three to four years earlier.  A December 1963 health record notes complaints of neck pain.  

Audiometric findings are included as part of a February 1964 Isolated Duty examination report.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute  (ANSI).  In order to facilitate data comparison, conversion to ISO units should be accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  In February 1964 right ear hearing loss was reflected at 4000 Hertz (45 decibels, converted up to 50 decibels).  Neither left ear hearing loss, nor impaired hearing, was present.  
A May 1965 health record notes complaints of numbness involving the Veteran's left hand 4th finger and his toes of the right foot.  This was reported to have first began in April 1963.  Examination showed decreased sensation over the left 5th finger and right fifth toe.  Nicotinic acid was given for the Veteran's cervical spine.  

A December 1967 health record notes that the Veteran was found to have hematuria at his separation physical.  An evaluation was ordered.  A later-dated December 1967 medical clinic note shows that the Veteran had microscopic hematuria.  No urinary symptoms were present, and no prior history of kidney problems was reported.  Urine testing, accomplished about a week earlier, had shown a small amount of occult blood.  

The report of the Veteran's retirement examination, dated in December 1967, shows that microscopic hematuria secondary to inflammation of vermontanum was diagnosed.  The disorder was noted to be asymptomatic.  A 1961 history of head trauma while playing softball was noted, with full recovery and no complications or sequella.  Audiometric findings revealed no hearing loss, or impaired hearing, for VA purposes; of note, the 4000 Hertz right ear finding was 5 decibels.  

The Veteran was seen later in December 1967 concerning the problem of microscopic hematuria found in the course of his retirement examination.  No prior history of renal disease was reported.  A provisional diagnosis of microscopic hematuria was provided.  

A September 2006 letter from Northern California Neurological Surgeons includes diagnoses of status post L3-L4 and L4-5 decompressive laminectomy and fusion, and no evidence of residual or recurrent radiculopathy.  

An October 2006 private urinalysis report notes the presence of a large amount of blood.  

A May 2007 private nephrology consultation report notes a history dating back to the Veteran's military service of microscopic hematuria.  Following examination and laboratory evaluation, in pertinent part, a diagnosis of hematuria was provided.   
A June 2007 letter written by a private physician, Dr. A.F., shows that he had evaluated the Veteran for a long history of recurrent gross and microhematuria since 1968.  The physician commented that the Veteran's workup had been negative three times.  The physician provided a diagnosis of hematuria, described as recurrent.  Renal insufficiency was also diagnosed.  

A February 2007 private urinalysis report notes the presence of a large amount of blood.  

A July 2007 private anatomic pathology report includes a microscopic diagnosis of a right wall bladder tumor.  Low grade papillary urothelial carcinoma, with no invasion identified, was also reported.  

A July 2007 private operative report shows that the Veteran underwent a cystoscopic procedure for transurethral resection of a bladder tumor.  The pre- and post operative diagnosis was the same:  bladder tumor with gross hematuria.  

A July 2007 VA primary care note shows that the Veteran indicated that his wife always told him he had a hearing problem.  Tinnitus was not reported.  The Veteran was noted to have worked on a flight line while in the service for 20 years.  

An August 2007 VA audiology consult report shows that the Veteran complained of decreased hearing, left worse than right, since a few years earlier.  He added that he had been told he had hearing loss 15 years earlier after undergoing a hearing evaluation at Travis Air Force Base.  He provided a history of noise exposure while serving in the Navy and Air Force.  This included his being around jets, heavy equipment, ship engines, and ship noise.  He also supplied a history of occupational noise exposure from 1968 to 1993, and of recreational noise exposure (target practice) for five to six years.  The Veteran reported first having trouble with left ear tinnitus a few years ago, and that it was very mild and infrequent.  Bilateral high frequency sensorinueral hearing loss was diagnosed.  Hearing aids were recommended.  

A VA audiogram dated in August 2007 shows bilateral hearing loss, as defined in 38 C.F.R. § 3.385.  

The report of a December 2007 VA audio examination shows the same medical history as reported as part of the above-discussed August 2007 VA audiology consult report.  Puretone evaluation showed bilateral hearing loss, for VA purposes.  See 38 C.F.R. § 3.385.  The examiner opined that the hearing loss was not caused by or the result of noise exposure in service, as the Veteran's retirement audiogram was well within normal limits.  The examiner cited treatise evidence in support of her opinion.  The audiologist added that the hearing loss was more likely than not the result of many years of occupational/recreational noise exposure without hearing protection.  The examiner added that tinnitus was less likely as not due to noise exposure in the service, as it began recently and the Veteran was discharged in 1967.  It was also noted that the tinnitus occurred infrequently and was non-debilitating.  The examiner noted that the tinnitus appeared to be normally occurring.  

An October 2009 letter from a private physician, Dr. A.H., shows that the physician discussed various disorders, including those involving the Veteran's neck, low back, and headaches.  He also comprehensively discussed the Veteran's bladder cancer which required operative resection in 2007.  

Concerning the "most complex issue" involving the early diagnosis of microscopic hematuria, the physician commented on a December 1961 service treatment record which showed a problem of microscopic hematuria without previous history of renal disease.  He added that the Veteran was noted at that time to be followed on several occasions, and was noted to have large amount of occult blood with 15 to 20 RBC's [red blood count] per high power field.  Such findings are verified, as part of a December 5, 1967, laboratory record.  A diagnosis was noted not to have been made at that time.  The physician continued by essentially stating that while the service treatment records did not show bladder cancer, the presumption that the Veteran did not have bladder cancer at that time is incorrect.  He added that the Veteran had claimed that his bladder cancer was first shown with the hematuria described on frequent urinalysis examinations in the 1960's.  The examiner commented that the hematuria became progressively worse over the years.  Concerning the medical finding at the Veteran's retirement, that of microscopic hematuria with inflammation of the bermontanum (urethra), the physician commented that inflammation may be present but the "bridge" from hematuria to bladder cancer is clear.  He added that the only symptoms when a patient has hematuria are urgency and frequency, but a large amount of occult blood was first shown in the case of the Veteran in 1961and never abated up to 2007.

The physician also noted the following:

Research literature that is readily available notes that the largest health maintenance organization did a multiphasic screening designed to look for bladder cancer detection and the focus was the population of highest risk that is men 50 years of age or older.  These studies concluded that single hematuria testing is not effective in diagnosing bladder cancer but a follow up study revealed that microhematuria was a high risk factor for subsequent development of muscle invading bladder cancer with latency periods of 14.5 years and higher - insufficient evidence to indicate that single hematuria testing for bladder cancer would result and reduce mortality but repetitive hematuria testing was advised.  

The most important evidence that relates to the latency of bladder cancer is reflective in the "age adjusted mortality" over the past 30 years reveals the highest environmental risk factor may be cigarette smoking - even those individuals who stopped smoking had an increased risk of bladder cancer 10 years after cessation of smoking, that risk being 4 times greater than those who had not smoked.  Given the fact that smoking cessation still allowed for a 10 year period with over double the risk of bladder cancer, it is obvious since the literature states "microhematuria is the major sign for subsequent development of bladder cancer."  

The opining physician added that when he was in medical training in the 1960's urinalysis provided a tool of predicting future onerous disease of renal or bladder cancer.  He added went on to, in essence, opinion that the Veteran's bladder cancer was incurred during his military service.  He added that the relatively high probability of microhematuria as an early marker of bladder cancer is "incontrovertible."  

In discussing the Veteran's claimed neck disorder, Dr. A.H. cited to the Veteran's service treatment records, pointing out instances where trauma to the head had been reported, along with claims of tension type occipital headaches.  He also specifically commented to may 1965 findings where the Veteran was seen for complaints of finger and toe numbness.  He added that examination of the Veteran showed clear evidence of cervical spine symptomatology, including occipital neuralgia bilaterally with palpable tenderness at the base of the occiput at the exit of C2.  He also commented on in-service medical evidence, dated March 3, 1962, and May 3, 1962, showing "C2 through C4 trauma."  The Board points out that its review of the Veteran's claims file does not reveal that these cited records have been incorporated therein.  The examiner also commented upon the presence of cervical spine degenerative joint disease, as shown as part of a June 29, 1995, X-ray record.  Again, the Board is unable to locate such a record in the claims folder.  

The Veteran was afforded VA examinations in August 2010.  The Veteran complained of continuing low back pain.  He described the pain as dull and constant.  He also complained of weakness, stiffness, fatigue, lack of endurance, and bilateral numbness or tingling.  He also complained of decreased range of motion.  The Veteran did not complain of deformity, swelling, heat, bruising/redness, instability, or locking.  He denied incapacitating episodes requiting bed rest in the past year.  The Veteran did complain of flare-ups, occurring four to five times a week, lasting for days.  He added that pain was worsened upon standing, walking, or bending.  Past medical treatment for his low back problems were noted to include epidural shots, medications, and physical therapy.  The Veteran reported using a cane daily, and a wheelchair when needing to walk more than a quarter of a block.  

Examination of the lumbar spine showed normal lordotic curves.  No tenderness to palpitation was observed.  Pain was induced on motion.  There was neither weakness, decreased strength with motion testing, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, or obvious signs of atrophy.  The Veteran did complain of bilateral numbness or tingling and radiation, worse on the left side.  He denied alterations in bowl, bladder, and penile function.  The Veteran also complained of flare-ups, described as severe and occurring four to five times a week.  He added that this caused additional functional impairment.  Thorocolumbar range of motion evaluation showed 50 degrees of flexion, extension to 20 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees.  The examiner also commented that there were no limitations following performing three repetitions of each tested movement.  X-ray examination of the lumbar spine showed spondylolisthesis at the L2-L3 disc level, laminectomy findings from L3 to S1 associated with lumbar fusion, and moderate degenerative disc change at L2-L3.  Sensory examination was intact to gross examination.  Monofilament testing to the lower extremities was intact, as was vibratory sensation testing with a tuning fork to the lower extremities.

Concerning the Veteran's claimed neck disorder, the examiner commented upon several service treatment records.  These included one dated in March 1962 showing "Post occipital HA X1 week.  Cervical trauma one year ago without apparent sequelae."  X-rays at that time were reported to be normal.  The examiner observed that the Veteran denied complaints of neck pain in the course of a February 1964 routine physical.  He did mention that the Veteran was seen in May 1965 with complaints of left hand and right toe symptoms.  The Veteran was treated with good results, noted the examiner, with nicotinic acid.  The examiner further commented that a September 1963 medical record noted that the Veteran's symptoms cleared with the use of nicotinic acid.  An April 1964 diagnosis of polyneuritis was observed.  The Veteran complained of neck pain beginning in the early 1960's and continuing since that time.  
Following examination of the Veteran's cervical spine, a diagnosis of cervical degenerative disc disease and degenerative joint disease with evidence of mild left sided radiculopathy (C8 pattern) was provided.  The examiner opined that this was less likely than not related to the Veteran's military service.  The examiner commented that the Veteran was not seen in service for complaints of neck pain.  She did observe that he was seen for headaches, and also provided a history of cervical trauma.  The examiner also again noted that the Veteran did not complain of neck-related problems in the course of a routine physical in 1964, and that while he was later seen for treatment for neuralgias in various parts of his body, due to the lack of cervical radiologic abnormalities, this evidence does not support a finding of cervical degenerative disc disease or radiculopathy in the military.  She added that the Veteran's current cervical spine problems were most likely due to age-related changes.   

As to the Veteran's service-connected headaches disability, the examiner reported in the course of the examination that the Veteran reported having daily headaches, which last for hours.  The headaches were occasionally accompanied by nausea.  The attacks were also accompanied by photophobia and phonophobia.  Tension headaches were diagnosed.  

Concerning the Veteran's bladder cancer, the examiner again is shown to have thoroughly reviewed the Veteran's service treatment records.  One such record, dated in December 1967, showed microscopic hematuria without urinary symptoms.  The Veteran provided a history of a long history of recurrent gross and microhematuria since 1968.  It was noted that the Veteran underwent a cystoscopy in 2007, which showed multiple papillary tumors on the right wall of the bladder.  These tumors were resected.  The Veteran was also noted not to have had metastasis or recurrence since the 2007 surgery.  The Veteran denied residuals of bladder cancer and the surgical excision of tumors.  The examiner opined that the bladder cancer, treated in 2007, without residuals, recurrence, or signs of metastasis was at least as likely as not related to the hematuria shown during the Veteran's military service.  The examiner added that research had shown that painless microscopic hematuria has been associated with bladder cancer, and cancer should be ruled out with patients with asymptomatic hematuria.  It was observed that the Veteran did not have a cystoscopy in 1968 to rule out bladder cancer, and he continued to have evidence of hematuria for 39 years before being diagnosed with bladder cancer in 2007.  

The VA nurse practitioner who completed the August 2010 examination, later, and also in August 2010, supplied an addendum to the opinion.  She indicated that following consultation with two other physicians and upon conducting further research regarding the rate of growth for bladder cancer, the opinion needed to be modified.  She added that the bladder cancer was less likely as not related to microscopic hematuria shown during the Veteran's military service.  She went on the observe that the Veteran was not diagnosed with bladder cancer until 40 years after the in-service finding of microscopic hematuria, and the small tumors present in 2007 did not invade the bladder wall and were easily removed via cystoscopic excision.  The examiner added that the rate of growth of bladder cancers is not consistent with the Veteran's small papillary tumors present 39 years after the onset of microscopic hematuria.  She went on the observe that the Veteran had other risk factors for bladder cancer including smoking (identified as the largest risk factor) , male gender, and advanced age.  It was also observed that the urology note supplied by the private physician, Dr. A.F. in June 2007 had reported that the Veteran had had three negative workups for hematuria.  

The Veteran testified before the undersigned in January 2012 that his headaches occurred daily, and that they also woke him up at night.  See page three of hearing transcript (transcript).  He added he took "Narco" on a daily basis for treatment of his headaches.  See page four of transcript.  The Veteran added that his headaches are accompanied by nausea, and sometimes vomiting.  See page five of transcipt.  His wife added that when the Veteran had headaches light bothered him.  Id.  

He also testified that while in the military he was exposed to acoustic trauma, and was not provided hearing protection.  See page seven of transcript.  His wife testified that the Veteran had trouble with hearing and tinnitus long before he was diagnosed with hearing loss.  See page eight of transcript.  The Veteran also mentioned that he incurred a punctured eardrum in the military; he did not specify which ear.  See page nine of transcript.  He mentioned his left ear hearing acuity was worse than his right ear.  See page nine of transcript.  As concerning his tinnitus, he testified this occurred daily, but intermittently.  See pages 10 and 11 of transcript.  He also testified that he was having "buzzing or ringing" in his ears before he retired.  See page 18 of transcript.  His wife also testified that the Veteran had trouble while still in the military, serving in North Africa.  See page 19 of transcript.  

Regarding his claim seeking service connection for bladder cancer, the Veteran testified that while he had undergone surgery for bladder cancer, it was later checked and no cancer remained.  See page 12 of transcript.  His wife mentioned that the Veteran had not had blood in his urine since he had cancer.  See page 13 of transcript.  

The Veteran testified that he incurred a neck injury while playing softball in the military when he fell and hit his head on a rock.  Since that time he asserted to have had neck-related problems.  See page 14 of transcript.  He added that in May 1965 he began to have tingling in his hands and feet, and that these symptoms were related to the trauma.  See page 15 of transcript.  His wife testified concerning March and May 1962 findings of "C2 through C4" trauma.  See page 16 of transcript.  It seems to the Board that she read this from the October 2009 letter from Dr. A.H.  The Board also notes that service treatment records showing such findings do not appear to now be associated with the Veteran's claims folder.  

A December 2011 letter from a private physician, Dr. B.K.H., shows that the Veteran had been in receipt of pain management treatment for his lumbar post laminectomy syndrome, lumbar spinal stenosis, and lumbar facet syndrome.  This included opiod medication and epidural injections, which both were noted to assist in pain relief.  

Analysis
Right Ear Hearing Loss

While mindful of the negative medical opinion supplied by the VA audiologist in December 2007, the Board nevertheless finds, for the reasons stated below, that the Veteran is entitled to service connection for right ear hearing loss.  The Board recognizes that during the Veteran's period of active duty, as noted, in February 1964, based on the converted 45 dB finding (to 50 dB) at the 4000 Hertz level, right ear hearing loss as defined in 38 C.F.R. § 3.385 was diagnosed.  The Board also acknowledges that the right ear auditory thresholds at separation were not 40 decibels or greater and the auditory thresholds of three of the frequencies were not 26 or greater.  Id.  

Nonetheless, in this case, the Veteran clearly has a current right ear hearing loss.  See VA audio examination report dated in December 2007.  

After a careful review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that a right ear hearing loss disability was incurred in active service.  Service medical records document the presence of right ear hearing loss (as defined in 38 C.F.R. § 3.385).  See February 1964 auditory findings.  The Veteran currently has right ear hearing loss (as defined in 38 C.F.R. § 3.385).  See December 2007 VA audio examination report.  

In addition, under the plain language of § 3.303(b), the United States Court of Appeals for the Federal Circuit (Federal Circuit) states that this provision establishes a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves v. Peake, 524 F.3d 1306, 1309 (2008).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's current right ear hearing loss to his active service, the Board finds that the evidence weighs in favor of his claim.  The Board also finds it significant that there is no evidence of an intercurrent right ear-related injury or disease.  The Board also finds useful in granting this claim the testimony provided by the Veteran's wife at his January 2012 hearing, where she essentially testified that the Veteran had trouble hearing during his active military service.  This, to the Board, counteracts the opinion rendered by the VA audiologist which suggested the hearing loss was due to post-service acoustic trauma.  

Here, because it is factually undisputed that the Veteran was diagnosed with right ear hearing loss (as defined in 38 C.F.R. § 3.385) during service and again after service, pursuant to 38 C.F.R. § 3.303(b), the Board finds that service connection for right ear hearing loss is warranted.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ear Hearing Loss

In addition to the negative medical opinion supplied by the VA audiologist in December 2007, the Board also recognizes that none of the audiometric findings from the Veteran's active service demonstrate the presence of left ear hearing loss, given that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley; see also 38 C.F.R. § 3.385.

As for statutory presumptions, as above reported, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  However, the first showing of post-service left ear sensorineural hearing loss was not until 2007, nearly 50 years after the Veteran's discharge from service. 

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  While at his January 2012 hearing it was stated that the Veteran had hearing trouble long before he was diagnosed, in the course of an August 2007 VA audio consult the Veteran complained of hearing trouble first beginning a few years earlier.  The Board does recognize that also in August 2007 the Veteran added that he was told he had hearing loss in approximately 1992.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan, Washington, 19 Vet. App. at 368-69.  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his current left ear hearing loss is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of any left ear hearing loss until decades after service.  As such, the Board finds that any assertions by the Veteran as to possible etiology of his left ear hearing loss to be less than credible.

In this case, the Veteran clearly has a current left ear hearing loss disability, as defined in 38 C.F.R. § 3.385.  See VA audio examination report dated in December 2007.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  As above noted, the VA audiologist opined that the Veteran did not have hearing loss that was "caused by or the result of noise exposure in the service."  In support of this opinion, she cited to medical treatise-type literature.  She also opined that the hearing loss was "more likely than not" due to many years of occupational/recreational noise exposure without the use of hearing protection.  The Board notes that the Veteran has submitted no opinion to the contrary. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, as mentioned, the medical evidence does not show treatment or diagnosis of problems associated with left ear hearing loss until a significant number of years after service. 

Thus, the record is, in addition to not providing a showing of even abnormal left ear hearing loss in-service, absent evidence of the in-service incurrence of a chronic left ear hearing loss disability for VA compensation purposes, per 38 C.F.R. § 3.385, evidence of sensorineural hearing loss within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and current left ear hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.
Tinnitus

With regard to the claim for tinnitus, the Board notes first that the Veteran's own statements are competent evidence to show that he has tinnitus since it is a subjective experience of ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno.  The Board does acknowledge that the record includes a negative medical opinion in the case as to whether tinnitus was related to active service.  See VA audio examination report, dated in December 2007.  However, the Board has concluded that service connection is warranted for right ear hearing loss.  Concerning this, the Board notes that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Conversely, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that "high frequency tinnitus usually accompanies [noise- induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

The Veteran has testified that his tinnitus has been present since his active service.  The Board finds this testimony credible.  There is a current medical diagnosis of tinnitus.  In light of the finding of a relationship between right ear hearing loss and active service, the Veteran's competent credible testimony, a negative nexus opinion, and a current diagnosis, the Board concludes that the evidence is in equipoise with respect to whether the Veteran's current tinnitus is related to his active service.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board will grant service connection for tinnitus.

Bladder Cancer

As discussed in a comprehensive manner above, the Board notes that there is a difference of opinion among the medical professionals.  See October 2009 letter provided by a private physician, Dr. A.H. (positive nexus opinion), and the report of a VA examination, conducted by a nurse practitioner in August 2010 (negative nexus opinion).  In deciding whether a nexus exists between the Veteran's active military service, and the in-service findings of hematuria and his currently claimed bladder cancer, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the above-discussed specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another. 

The Board is mindful that the Veteran filed his claim for service connection for bladder cancer in August 2007, in close proximity to the time he underwent surgery for this disorder (in July 2007).  Regarding this, the Board notes that in McClain v. Nicholson, 21 Vet App 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, the evidence of record is not sufficiently clear for the Board to find that the Veteran's bladder cancer, for which he had surgery shortly before the submission of his claim, had resolved prior to the time the Veteran submitted his claim.  

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has incurred bladder cancer as a result of his active military service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).




Neck Disorder

Similar to the analysis undertaken by the Board in its positive adjudication of the service connection claim for bladder cancer, here too, and as extensively discussed above, the Board notes that there is a difference of opinion among the medical professionals.  See October 2009 letter provided by a private physician, Dr. A.H. (which supplied a positive nexus opinion), and the report of a VA examination, conducted by a nurse practitioner in August 2010 (which included a negative nexus opinion).  In deciding whether a nexus exists between the Veteran's active military service, and the multiple in-service assertions made by the Veteran concerning his incurring head and neck trauma as well as the documented in-service complaints for neck pain, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans.  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, again, a more detailed discussion of the specific opinions discussed above, credentials of the diagnosticians (even though one is a private physician, and the other a nurse practitioner), and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another. 

While mindful that the Veteran's service treatment records include several claims made by the Veteran during his 20-year military service of his incurring trauma to his neck and head, and that not all of these relate to the same exact time frame, the Board has nonetheless considered the Veteran's statements.  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno, 6 Vet. App. at 470.  The Veteran is considered competent to relate a history of a neck injury while playing softball during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced a neck-related injury in service.  In addition, based on the evidence submitted, including his statements about his service, the Board finds the Veteran to be credible with respect to his assertions.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran incurred a neck disorder as a result of his active military service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Increased Ratings

Lumbar Degenerative Disc Disease Status Post Lumbar Fusion and Laminectomy

Considering the appropriate evidence of record in light of the applicable rating criteria, the Board finds that an increased rating, in excess of 20 percent, for the service-connected lumbar spine disability is not warranted in this case.  In this regard, in order to receive a rating higher than 20 percent for the Veteran's service-connected lumbar spine disability the evidence must show that forward flexion of the thoracolumbar spine is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine is present.  (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." Stedman's Medical Dictionary 93 (26th ed. 1995)).   

The pertinent evidence does not show the presence of forward flexion of the thoracolumbar spine being limited to 30 degrees or less.  As noted above, on range of motion testing accomplished by VA in August 2010 flexion was reported to be to 50 degrees.  Also, the range of motion findings documented in the August 2010 VA examination clearly shows that favorable ankylosis of the entire thoracolumbar spine has not been demonstrated because there is motion, not fixation.  

Further, the Board notes that the Veteran, in the course of the August 2010 VA examination, the Veteran complained of bilateral numbness or tingling and radiation, worse on the left side.  He denied alterations in bowl, bladder, and penile function.  Sensory examination, however, was shown to be intact to gross examination.  To this, monofilament testing to the lower extremities was intact, as was vibratory sensation testing with a tuning fork to the lower extremities.  Also, examination revealed no spasms.  These findings show a lack of lower extremity neurological function loss.  Thus, entitlement to a rating higher than 20 percent is denied.

The Board also observes that the evidence of record, to include the VA examination report dated in August 2010, did not show on examination the presence of functional impairment due to incoordination, weakened movement, excess fatigability on use, and pain or the functional impairment during flare-ups.  See DeLuca.

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, as noted above, while in the course of the August 2010 VA examination the Veteran complained of bilateral tingling, numbness, and radiation, he also denied alterations in bowl, bladder, and penile functioning.  Also, upon examination, sensory testing, as reported above, was essentially absent.  Thus, a separate evaluation for a neurological disorder is not here warranted.  See Note (6), General Rating Formula.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu.  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or sensory examination, to be accomplished by physical examination or other medical procedures.

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for the service-connected lumbar spine disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Headaches

The Board first points out that the rating criteria do not define "prostrating," nor has the Court.  But by way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Given these parameters, and in light of the above-discussed facts here shown concerning the Veteran's service-connected headaches disorder, the Board finds there is sufficient medical evidence of record to increase the initial rating for the Veteran's headaches from 10 to 50 percent, which, as mentioned, is the highest rating available for this disability under Diagnostic Code 8100.  And no other Diagnostic Codes are applicable that might provide him an even higher rating.  See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See, too, Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any change in diagnostic code by a VA adjudicator must be specifically explained).

The report of the Veteran's August 2010 examination shows that the Veteran at that time complained of daily headaches, which lasted for hours.  He added that nausea occasionally accompanied the headaches.  The Veteran also reported that the headaches were also accompanied by photophobia and phonophobia.  

Further, and of significant note, at his January 2012 hearing, the Veteran informed the undersigned that his headaches occurred on a daily basis, and that they also woke him up at night.  He added he took "Narco" on a daily basis for treatment of his headaches.  The Veteran also mentioned that his headaches were accompanied by nausea, and sometimes vomiting.  The Veteran's wife, also providing testimony, indicated that the light bothered the Veteran when he had headaches.  

The Veteran is competent, even as a layman, to report on that as to which he has personal knowledge, such as the frequency, severity and duration of his headaches.  And his complaints and testimony (along with that presented by his wife, married the Veteran for 60 years) concerning this also appear to be credible, therefore probative evidence in support of his claim, are supported by the August 2010 VA examination report findings.  See Rucker, Layno.

Therefore, while acknowledging that a medical professional has not described the Veteran's headaches as being "prostrating" in nature, in the light of the testimony provided in January 2012 by the Veteran and his wife, as well in contemplating the medical findings reported as part of the August 2010 examination, the Board finds the disability picture imposed by the Veteran's headaches most nearly approximates the criteria contemplated by the highest available schedular rating, 50 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

That is, the Board finds that his headaches are very frequent, completely prostrating and prolonged so as to, based upon the severity and duration of the headaches, cause severe economic inadaptability.  Thus, this maximum 50 percent initial rating is warranted under Diagnostic Code 8100, especially resolving all reasonable in his favor.  38 C.F.R. §§ 4.3, 4.7.

Furthermore, as the evidence more nearly approximates a finding that the Veteran's headaches have been this disabling since the filing of this claim, the Board need not "stage" this rating.  See Fenderson, 12 Vet. App. at 125-26  . He is entitled to this higher 50 percent rating back to the date of receipt of this claim, i.e., retroactive to the grant of service connection.

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that the record does not reflect that at any time during the appeal period have either the Veteran's service-connected headaches or lumbar spine disabilities been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence of record clearly does not show frequent periods of hospitalization.  In fact, the Veteran does not even appear to be in receipt of what could be described as regular treatment for this headaches or lumbar spine.  Additionally, the Board finds that the rating criteria to evaluate his service-connected headaches and lumbar spine disorders reasonably describe the claimant's disability level and symptomatology, and while he has argued that higher ratings for both should be assigned, the evidence, in the case of the lumbar spine, here simply does not support such an award.  As for the headaches, while the pertinent rating criteria concerning the here assigned maximum 50 percent rating for the service-connected headaches includes language reflective of "severe economic inadaptability," this schedular evaluation contemplates the Veteran's level of disability and symptomatology and is adequate.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995). 

ORDER

Service connection for right ear hearing loss is granted, subject to those provisions governing the payment of monetary benefits.  

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted, subject to those provisions governing the payment of monetary benefits.  

Service connection for bladder cancer is granted, subject to those provisions governing the payment of monetary benefits.

Service connection for a neck disorder is granted, subject to those provisions governing the payment of monetary benefits.

An initial disability rating in excess of 20 percent for service-connected lumbar degenerative disc disease status post lumbar fusion and laminectomy from July 22, 2008, is denied.

An initial rating of 50 percent, but none greater, for headaches, from July 22, 2008, 

to the present, is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


